Citation Nr: 0306648	
Decision Date: 04/07/03    Archive Date: 04/10/03	

DOCKET NO.  02-15 474	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to September 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that same rating decision, the RO granted 
service connection (and a noncompensable evaluation) for 
hearing loss in the left ear.  The RO denied entitlement to 
service connection for right ear hearing loss, finding that, 
at the time of the veteran's service separation examination 
in June 1972, auditory thresholds in his right ear were 
"within normal limits."

The Board notes that, at the time of the aforementioned 
separation examination in June 1972, there was in evidence a 
30-decibel threshold at 4,000 Hertz in the veteran's right 
ear.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Under 
such circumstances, the issue of entitlement to service 
connection for defective hearing in the veteran's right ear 
is referred to the RO for further consideration.


FINDINGS OF FACT

1.  Service connection is currently in effect for defective 
hearing in the left ear.

2.  The veteran's current tinnitus may not reasonably be 
dissociated from the sensorineural hearing loss in his left 
ear for which service connection is already in effect. 


CONCLUSION OF LAW

Chronic tinnitus was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board wishes to make it clear that it has 
given due consideration to the provisions of the recently 
passed Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002), as those provisions 
redefine the obligations of the VA with respect to the duty 
to assist, and the enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  However, in the case at hand, it is 
clear that the VA has met its "duty to assist" the veteran in 
the development of all facts pertinent to his claim.  To that 
end, in correspondence of November 2001, and once again 
during the course of a Statement of the Case in September 
2002, the veteran was informed of the VA's obligations under 
the new Act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
obtained.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of the VA to 
further notify the veteran what evidence would be secured by 
the VA, and what evidence would be secured by the veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to assist the veteran exists in this case.

Factual Background.

A review of service administrative records discloses that, 
during the veteran's period of active military service, he 
served as a wheeled vehicle mechanic.

Service medical records are negative for a history, 
complaints or abnormal findings indicative of the presence of 
chronic tinnitus.  However, at the time of the veteran's 
service separation examination in June 1972, there was 
present a 30-decibel threshold at 4,000 Hertz in the 
veteran's right ear, and a 50-decibel threshold at that same 
frequency in the veteran's left ear.  The pertinent diagnosis 
was high tone hearing loss.

During the course of private treatment for an unrelated 
medical problem in February 1989, the veteran gave a history 
of high tone hearing loss, beginning in 1969, in addition to 
"constant" tinnitus.

During the course of VA outpatient treatment in January 2001, 
the veteran denied the presence of ringing in his ears.

At the time of a VA medical examination for an unrelated 
medical problem in November 2001, the veteran gave a history 
of hearing impairment, in particular, for high pitched tones.  
According to the veteran, when he left military service, he 
was given information regarding a "high tone hearing loss."  
When further questioned, the veteran stated that, during his 
military service, he was exposed to "a lot of noise."  The 
pertinent diagnosis noted was hearing impairment associated 
with tinnitus.

On VA audiometric examination in November 2001, the veteran 
gave a history of decreased hearing since the time of an 
ammunition explosion while on active duty.  According to the 
veteran, he currently suffered from a moderate bilateral 
constant ringing-type tinnitus.  When further questioned, the 
veteran stated that he had not experienced significant noise 
exposure since the time of his discharge from service.  The 
pertinent diagnosis noted was bilateral sensorineural hearing 
loss, more pronounced on the left, with a complaint of 
periodic bilateral tinnitus.

During the course of VA outpatient treatment in February 
2002, the veteran denied the presence of ringing in his ears.

In a rating decision of March 2002, the RO granted service 
connection for hearing loss in the veteran's left ear, but 
denied service connection for right ear hearing loss.  In 
that same rating decision, the RO denied entitlement to 
service connection for chronic tinnitus.

During the course of a videoconference hearing before the 
undersigned Member of the Board in December 2002, the veteran 
testified that, while in service, he was exposed to rather 
intense machine-gun fire, following which he experienced a 
ringing in his ears.  According to the veteran, the ringing 
in his ears was "constant," which is to say, present 24 hours 
a day, 7 days a week.  See Transcript, pp. 9-10.

Analysis.

The veteran in this case seeks service connection for chronic 
tinnitus.  In that regard, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  Moreover, service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).

While in the present case, service medical records are 
negative for direct evidence of chronic tinnitus, service 
administrative records clearly indicate that, during at least 
a portion of the veteran's active service, he served as a 
wheeled vehicle mechanic, an occupation where, presumably, he 
would have experienced exposure to noise at hazardous levels.  
Moreover, at the time of the veteran's separation examination 
in December 1965, there was evident a high frequency hearing 
loss in the veteran's left ear, a hearing loss for which 
service connection has now been granted.

The Board acknowledges that, on a number of occasions 
following the veteran's discharge from service, he denied the 
presence of ringing in his ears.  However, on an equal number 
of occasions, the veteran gave a history of rather 
significant noise exposure in service, followed by a 
"constant, ringing-type tinnitus."

As noted above, service connection is currently in effect for 
defective hearing in the veteran's left ear, described on VA 
audiometric examination in November 2001 as a mild to severe 
sensorineural hearing loss.  As of the time of a 
videoconference hearing before the undersigned Member of the 
Board in December 2002, the veteran complained of a constant 
ringing in his ears, which had reportedly been present since 
the time of a machine-gun incident in Vietnam, and which was 
present "24 hours a day, 7 days a week."  Based on such 
findings, and with the resolution of all reasonable doubt in 
the veteran's favor, the Board is of the opinion that the 
veteran's current tinnitus may not reasonably be dissociated 
from the left sensorineural hearing loss for which service 
connection is currently in effect.  Accordingly, a grant of 
service connection for chronic tinnitus is in order.


ORDER

Service connection for chronic tinnitus is granted.



                       
____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

